UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6616


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES EARL WALTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (2:07-cr-00017-F-1; 2:11-cv-00069-F)


Submitted:   September 24, 2013           Decided:   October 3, 2013


Before AGEE, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Earl Walton, Appellant Pro Se. Eric David Goulian, OFFICE
OF THE UNITED STATES ATTORNEY, Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Earl Walton seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (West Supp. 2013)

motion.       The order is not appealable unless a circuit justice or

judge     issues     a     certificate         of    appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a    substantial         showing      of     the    denial    of     a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,     537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Walton has not made the requisite showing.                            Accordingly,

while    we    grant     Walton’s     motion        for   leave    to    supplement      his

informal      brief,      we   deny   a    certificate       of    appealability         and

dismiss the appeal.            We dispense with oral argument because the



                                               2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   Court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3